175 Mich. App. 562 (1988)
438 N.W.2d 84
PEOPLE
v.
JACKSON
Docket No. 102484.
Michigan Court of Appeals.
Decided December 21, 1988.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, John D. O'Hair, Prosecuting Attorney, Timothy A. Baughman, Chief of the Criminal Division, Research, Training and Appeals, and Jeffrey Caminsky, Assistant Prosecuting Attorney, for the people.
Legal Aid and Defender Association of Detroit (by Sherry A. McCameron and Janet A. Hedin), for defendant on appeal.
Before: WEAVER, P.J., and MAHER and C.W. SIMON, JR.[*] JJ.
PER CURIAM.
The prosecutor appeals as of right from an order of the Recorder's Court of Detroit suppressing as evidence the firearm which formed the basis for a charge of carrying a concealed weapon on or about defendant's person, MCL 750.227; MSA 28.424. We reverse.
When two Detroit police officers on uniform patrol observed defendant's car parked illegally, one of the officers got out of the police vehicle and walked towards defendant to ask him to move the car. As defendant ran from the officer, who continued walking towards him, defendant reached in front of his body and threw a revolver between some garage doors. The officer then placed defendant under arrest and retrieved the weapon. At defendant's evidentiary hearing, the trial court granted defendant's motion to suppress the evidence and dismissed the case.
The trial court clearly erred in suppressing the evidence. People v Wright, 151 Mich. App. 354, 355; *564 390 NW2d 187 (1986). Considering all the circumstances of this case, the police action in following defendant did not amount to a seizure implicating the Fourth Amendment. Michigan v Chesternut, 486 U.S. ___; 108 S. Ct. 1975; 100 L. Ed. 2d 565, 571 (1988), reversing People v Chesternut, 157 Mich. App. 181; 403 NW2d 74 (1986). A reasonable person would not have found the police action here so intimidating as to reasonably believe he was not free to leave. Id., 100 L Ed 2d 572-573. Hence the police were not required to have the particularized suspicion of criminal activity needed for a showing of cause to intrude on defendant's liberty. People v Shabaz, 424 Mich. 42, 59; 378 NW2d 451 (1985); Terry v Ohio, 392 U.S. 1; 88 S. Ct. 1868; 20 L. Ed. 2d 889 (1968). When defendant threw away the weapon he abandoned it, and may not now challenge its seizure. Wright, supra; People v Boykin, 119 Mich. App. 763, 765; 327 NW2d 351 (1982).
Michigan may not impose a higher standard of reasonableness for searches and seizures outside the curtilage of a dwelling house than the United States Supreme Court has held applicable under the Fourth Amendment. US Const, Am IV; Const 1963, art 1, § 11; People v Moore, 391 Mich. 426, 435; 216 NW2d 770 (1974). It was clearly error for the trial court to suppress the evidence. Wright, supra.
Reversed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.